Title: Mortgage of Campbell County Land to Samuel J. Harrison, 18 May 1812
From: Jefferson, Thomas,Norvell, William,Clay, Charles
To: Harrison, Samuel Jordan


          
            
            This Indenture made on the 18th day of May 1812. between Thomas Jefferson of Monticello in Albemarle on the one part, and William Norvell of the county of Campbell and Charles Clay—of the county of Bedford on the other part acting herein as trustees for the sd Thomas Jefferson and for Samuel J. Harrison of Lynchburg  Witnesseth that the said Thomas for the considerations herein after mentioned as well as for that of one dollar to him in hand paid, hath given granted bargained and sold unto the said trustees and their heirs a certain tract of land in the county of Campbell, on the Highroad which passes through the Poplar Forest to Lynchburg between and adjacent to the lands of Nicholas & Benjamin Johnson, of John Gill and the sd Poplar Forest, & containing by estimation two hundred & fifty six acres: to have & to hold the said tract or parcel of land, with it’s appurtenances to them the sd trustees & their heirs, in trust, to & for the uses & purposes, & under the limitations following, & to, for, and under no other uses, purposes, or limitations whatsoever; that is to say, the sd Thomas having, for valuable considerations fully paid & recieved, sold and conveyed to the said Samuel J. Harrison a certain other parcel of land in the sd county of Campbell, on Ivy creek & it’s waters, containing by estimation four hundred & seventy four acres, to fifty acres of which parcel a certain Joseph Samuel Scott of the same county of Campbell pretends right, and hath brought a suit for the same against the sd Thomas & Samuel J. in the Chancery court of the Richmond district; Now therefore, if the sd Samuel shall prevail in the sd suit, and shall obtain a final decree for the sd 50. acres, part of the sd 474. acres, it has been agreed between the sd Thomas & Samuel J. that the sd Thomas shall pay to the sd Samuel J. the sum of fifteen hundred–Dollars as the measure settled between themselves of the damages which the sd Samuel J. will sustain by his eviction from that portion of the sd 474 acres of land; and if the said Thomas shall fail to pay to the sd Samuel J. the sd sum of 1500. Dollars within thirty days after he shall have been notified of the sd final decree, then the said trustees shall make sale for ready money of so much of the sd parcel of 256. acres as shall be sufficient to enable them to make paiment of the sd sum of 1500. Dollars to the sd Samuel J. which paiment being made, their estate in the residue of the sd 256. acres not necessary to be sold for the purpose aforesd shall thereupon cease, determine, & revest in the sd Thomas & his heirs as of their former estate: but if the sd Joseph Samuel shall not prevail in his sd suit, or, if prevailing, the sd Thomas, before sale made by the trustees shall make paiment to the said Samuel J. of the sd sum of 1500. Dollars, then the estate of the said trustees shall cease and determine and revest in the sd Thomas & his heirs, who shall thereupon be resiesed of their primitive estate in the sd parcel of 256. acres. And the sd Thomas & his heirs the sd parcel of 256. acres of land with it’s appurtenances to the sd trustees and their heirs, for the uses and purposes, and under the limitations aforesd, and for & under no other uses, purposes, or limitations whatsoever, will warrant & defend. In witness whereof the sd Thomas hath hereto set his hand & seal on the day and year above written.
            
              Th:
              Jefferson
          
          
            Signed, sealed,}Colin Buckner& delivered inG. A. Rosepresence ofJoseph Slaughter 
          
        